DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 27 lines 3-5 recite, “…the engaging portion comprising an engaging edge which engages with an engaging portion of the outer layer separate from the outer member…”.  Examiner cannot find support for a portion of the outer layer being separate from the outer member since the outer member is a subset of the outer layer; therefore, the metes and bounds of the new limitation are not readily understood.
4.	Claim 28 fails to cure the deficiencies.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-2, 4, 6-7, 11-13, 17-19, 21-24, and 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gungner (US 5437363 A).
Regarding claims 1-2, 22-24, 26, and 29, Auclair teaches a reinforced beam structure for a carton and blank for forming comprising a composite wall formed from two at least partially overlapping layers of sheet material and including an inner layer (10) and an outer layer (2), the carrier further comprising a keel structure (29/50) folded into an interior of the carrier, the keel structure having an inner member (29) formed from the inner layer and an outer member (50) formed from the outer layer (see Fig. 1), the inner and outer members being hingedly connected to a respective one of the inner and outer layers along inner and outer fold lines respectively (30/66), the inner and outer members being disposed in an overlapping relationship such that at least part of an outline of the outer member provides a folding guide (see Figures 2-4 and 9; Examiner considers the distal edge of element 2 to provide a “guide” for the folding) to the inner member (see Figures 3-8), the inner member comprises a spine fold line (32) and an engaging portion (22) connected to the spine fold line, the folding guide facilitates folding of the engaging portion of the inner member along the spine fold line when the outer member is folded inward of the carrier along the outer fold line against the inner member (Page 9 lines 5-15).  Examiner considers the beam structure to be equivalent to a keel structure, which provides a spacer device between articles held within.
Regarding claim 4, Auclair teaches a container wherein the beam, or keel, structure interlocks the inner and outer layers of the composite wall together (see Fig. 8).
Regarding claims 6-7, Auclair teaches a container wherein the outer member comprises a first tab (90), and wherein the inner member comprises a second tab (91).
Regarding claim 11, Auclair teaches a container wherein the outer member comprises an engaging edge (distal edge of 54) and wherein a recess (see Fig. 1; Examiner notes that there is a notched cut in 54 as it approaches fold line 66) is provided in the engaging edge proximate to the outer fold line.
Regarding claims 12-13, Auclair teaches a container wherein the inner member defines at least in part an inner opening (Examiner notes that when the structure gets pushed in it creates an opening in the panel from which it extends), the inner opening defining at least in part an edge of an engaging region of the inner layer (see Figures 2-3).
Regarding claims 17-19 and 21, Auclair teaches a container further comprising a top engaging device (70) for engaging each article to be packaged, each top engaging device comprising an opening for receiving a portion of an article; a flange of each of the articles engaged by a panel (Page 11 lines 1-20).  Examiner considers the articles to be connected insofar as they are all in abutting contact internally connected by the wraparound container.
Regarding claims 27-28, Auclair teaches a container wherein the inner member comprises an engaging portion (22) foldably connected (33) to a hinged portion (20), the hinged portion being hinged (30) to the inner layer, the engaging portion comprising an engaging edge which engages with an engaging portion (52/54) of the outer layer to prevent or inhibit the inner member returning to an unfolded condition (see Figures 4-6; Examiner considers the interlock of the beam structure to prevent disassembly).
8.	Claim(s) 24 and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holley, Jr. (US 5328080 A; hereinafter Holley).
Regarding claims 24 and 26, Holley teaches a panel interlocking arrangement for wraparound carriers comprising a composite wall formed from two at least partially overlapping layers of sheet material and including an inner layer (12) and an outer layer (10), the carrier further comprising a spacer device folded into an interior of the carrier, the device having an inner member (26) formed from the inner layer and an access opening defined in the outer layer (opening defined by tab 16), the inner member being hingedly connected to the inner layer, the inner member being disposed in an overlapping relationship with the access opening so that the inner member is accessible through the access opening to enable the inner member to be folded inwardly of the carrier.  Examiner considers the locked inner member to provide a “spacer device” between articles held within the carrier.
Regarding claims 27-28, Holley teaches a carrier wherein the inner member comprises an engaging portion (68) foldable with respect to a hinged portion, the hinged portion being hinged to the inner layer, the engaging portion comprising an engaging edge (66) which engages with an engaging portion (40) of the outer layer to prevent or inhibit the inner member returning to an unfolded condition.
Response to Arguments
9.	Applicant’s arguments, see Pages 7-12, filed 05/24/2022, with respect to the rejection(s) of claim(s) 1-2, 4, 6, 17-19, 21-24, 26, and 29 under USC 102(a)(1)—in view of Ikeda have been fully considered and are persuasive.  Ikeda lacks the requisite spine portion, spine fold, and engaging portion.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 102(a)(1)--Auclair.
10.	Applicant's arguments filed 05/24/2022 with respect to the USC 102(a)(1) rejection of Claims 24 and 26-28 in view of Holley have been fully considered but they are not persuasive.  Applicant argues that Holley fails to disclose a space device, as claimed.
-Examiner considers the locking structure of Holley to constitute a “spacer device” since it is indeed folded internally and takes up space within the container.  Examiner also notes that Holley’s locking structure satisfies the constraints of the spacer device having an inner member (26) formed from the inner layer and an access opening defined in the outer layer (opening defined by tab 16), the inner member being hingedly connected to the inner layer, the inner member being disposed in an overlapping relationship with the access opening so that the inner member is accessible through the access opening to enable the inner member to be folded inwardly of the carrier (see Fig. 3).
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734